DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application claims benefit to PCT/US2016/069301 filed 12/29/2016 and provisional application 62/272,386 filed on 12/29/2015. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/29/2018 and 8/06/2019 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         The drawings submitted on 6/29/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, 10 and 14:
The primary reason for the allowance of claim 1 is the inclusion of the method steps of: 
determining, by a machine learning process, based on a set of well parameters for the plurality of training wells, a set of predicted fitting coefficients as a function of a set of well parameters of 
The primary reason for the allowance of claim 10 is the inclusion of: determine, by a machine learning process, based on a set of well parameters for the plurality of training wells, a set of predicted fitting coefficients as a function of a set of well parameters of the target well, apply the predicted fitting coefficients to the fitting function to compute a production prediction curve for the target well. It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
The primary reason for the allowance of claim 19 is the inclusion of the method steps of: 
determining, by a machine learning process, based on a set of well parameters for the plurality of training wells, a set of predicted fitting coefficients as a function of a set of well parameters of the target well; applying the predicted fitting coefficients to the fitting function to compute a production prediction curve for the target well. It is this/these features found in the claim(s), as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this/these claim(s) allowable over the prior art.
Claims 2-9 are allowed due to their dependency on claim 1.
Claims 11-18 are allowed due to their dependency on claim 10.
Claim 20 is allowed due to their dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sarma et al. US 8,972,232 teaches a system and method for modeling a subterranean reservoir. Fulford US 10,450,841 teaches a methods for statistical prediction of well production and reserves.   
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S. BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on M-F 9-5:30.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        February 19, 2021